 

AO 470 (WIED 01/17) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

United States of America

Vv. Case No. 19-MJ-1342

JESUS BOJORQUEZ
Defendant

 

Nee ee ee ee

 

ORDER OF TEMPORARY DETENTION AND
ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

PLACE:

USS. District Court
Cc No.: 242
517 E. Wisconsin Ave. _ {Courtroom No

Milwaukee, Wisconsin

BEFORE: Date and Time: /O/pa / /44e@49
HON. WILLIAM E. DUFFIN $

 

wo
©
g
3

 

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: October 24, 2019 ula # off.

Judge's ‘wn

 

WILLIAM E. DUFFIN, U.S. vo Judge

Printed name and title

 
